Order entered April 3, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00104-CV

                              IN RE TONY R. SAAD, Relator

                Original Proceeding from the 254th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-14-14203

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE